Matter of Washburn v Wilson-Linderman (2021 NY Slip Op 03720)





Matter of Washburn v Wilson-Linderman


2021 NY Slip Op 03720


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


503 CAF 18-01643

[*1]IN THE MATTER OF JUSTIN WASHBURN, PETITIONER-RESPONDENT,
vJESSICA A. WILSON-LINDERMAN, RESPONDENT-APPELLANT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF COUNSEL), FOR RESPONDENT-APPELLANT.
BRIAN P. DEGNAN, BATAVIA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered July 31, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, ordered that the parties shall have joint custody of the subject children with primary physical residence with petitioner. 
It is hereby ORDERED that said appeal insofar as it concerns the older child is unanimously dismissed (see Matter of Richter v Richter, 187 AD3d 1592, 1592 [4th Dept 2020]) and the order is affirmed without costs for reasons stated in the decision at Family Court.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court